ON PETITION FOR REHEARING
PER CURIAM:
Humble Pipe Line Co. v. Waggonner, 1964, 376 U.S. 369, 84 S.Ct. 857, 11 L.Ed.2d 782, holds that the United States has exclusive jurisdiction over Barksdale Air Base. The fact that in Humble the tax in question was an ad valorem tax on pipelines and equipment and not a severance tax, as in the cases now before the Court, was irrelevant to the decision. Except with the consent of the United States, the State’s taxing power cannot operate within the confines of a federal enclave. Here the critical fact is that the incidence of taxation, the reduction of fugitive oil and gas to possession and ownership, takes place within the exclusive jurisdiction of the United States. The severance of the oil and gas is the subject of the tax; not the ownership.
With deference we suggest that the dissenting judge’s error lies in the assumption that the State “owned” oil and gas under Barksdale; that the State had “never consented for the United States to acquire ownership of the oil and gas underlying the Barksdale Base”. But under Louisiana law, the State, in a proprietary sense, did not “own” the oil and gas. Nor was there any question of the United States’ ac*36quiring “ownership” for which the consent of the State might be necessary. Louisiana considers oil and gas fugitive in nature. Like wild animals, these minerals are owned by no one — until they are reduced to possession. What a surface owner acquires in Louisiana when he acquires title to land is a right to explore for oil and gas and reduce these minerals to possession and ownership. These are the rights the United States acquired when the State transferred the land that is now Barksdale Air Base. For the State to have retained an interest in the minerals it would have had to reserve a mineral servitude, that is, a use, or the retention of the right to explore for minerals and to develop the mineral interest. See Frost-Johnson Lumber Company v. Salling’s Heirs, 1922, 150 La. 756, 91 So. 207. See also Federal Land Bank v. Mulhern, 180 La. 627, 157 So. 370, 95 A.L.R. 948; Rives v. Gulf Refining Company, 133 La. 178, 62 So. 623; Dixon v. American Liberty Oil Company, 226 La. 911, 77 So.2d 533; Gueno v. Medlenka, 238 La. 1081, 117 So.2d 817.
The argument that in its sovereign capacity Louisiana has the power to impose a tax on the severance of oil and gas in a federal enclave collides with the Supremacy Clause. As Humble holds, a State may not legislate for a federal enclave within the exclusive legislative jurisdiction of Congress.
It is therefore ordered that the petitions for rehearing filed in the above entitled and numbered causes are hereby denied.